UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/ A (Amendment No. 1) (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.333-146316 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of issuer as specified in its charter) Wyoming 83-0459707 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (517) 336-0807 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, no par value per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo T The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on December 31, 2008 based on a closing price of $0.10 was approximately $937,230. As of April 14, 2009, the registrant had 49,974,850 shares issued and outstanding. Documents Incorporated by Reference: None. Explanatory Note: Kraig Biocraft Laboratories, Inc. (the “Company”) is filing this Amendment No.1 to its Annual Report on Form 10-K for the year ended December 31, 2008(this “Form 10-K/A”) to restate the financials. We are amending the following items: Part I, Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I, Item 8 Financial Statements and Supplementary Data Part II, Item 9(A).T Controls and Procedures Specifically the Company has amended the financial statements and supplementary data in this Form 10-K/A to properly account for the embedded derivative liability associated with our CEO’s employment agreement. For the convenience of the reader, the Company is re-filing the Form 10-K originally filed on April 15, 2009 (the “Original Filing”) in its entirety in this Form 10-K/A. This Form 10-K/A continues to speak as of the date of the Original Filing and other than with respect to items described above does not reflect events occurring after the filing of the Original Filing nor does it modify or update the disclosures and information contained in the Original Filing in any way other than described in this Explanatory Note.Accordingly, in conjunction with reading this amendment to the Original Filing, you should also read all other filings we have made with the Securities and Exchange Commission since April 15, 2009. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A. RISK FACTORS 2 ITEM 2. PROPERTIES 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 2 ITEM 6. SELECTED FINANCIAL DATA 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 6 ITEM 9A(T). CONTROLS AND PROCEDURES 6 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 7 ITEM 11. EXECUTIVE COMPENSATION 7 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 9 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 10 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 10 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES 11 PART I ITEM 1.DESCRIPTION OF BUSINESS. General Kraig Biocraft Laboratories, Inc. (the "Company") was incorporated under the laws of the State of Wyoming on April 25, 2006. The Company was organized to develop high strength, protein based fiber, using recombinant DNA technology, for commercial applications in the textile and specialty fiber industries. The Market We are focusing our work on the development and production of high performance and technical fiber.The performance fiber market is currently dominated by two classes of product: aramid fibers and ultra high molecular weight polyethylene fiber.These products service the need for materials with high strength, resilience, and flexibility.Because these synthetic performance fibers are stronger and tougher than steel, they are used in a wide variety of military, industrial, and consumer applications. Theusers of high performance and technical fiber include the military and police departments, which employ them for ballistic protection.The materials are also used for industrial applications requiring superior strength and toughness, i.e. critical cables and abrasion/impact resistant components.These fibers are also employed in safety equipment, and high strength composite materials for the aero-space industry.The Company anticipates that the materials it is developing will service on many of these same markets. The Product It has long been known that certain fibers produced in nature possess unique mechanical properties in terms of strength, resilience and flexibility.These protein based fibers, exemplified by spider silk, have been the subject of much interest to materials scientists. Webelieve that the production ofrecombinant protein based polymers in commercial quantities holds the promise of a material, which is lighter, thinner, more flexible, and tougher than aramid fibers. Other applications include use as structural material for aircraft, and for any application in which light weight and high strength are required. While the properties of spider silks are well known, there is presently no known way to produce the fibers in commercial quantity.The spiders are cannibalistic, and can not be raised in concentrated colonies. The Technology While scientists have been able to replicate the proteins that are the building blocks of spider silk, the technological barrier that has stymied production, is the incapacity to form these proteins into a fiber with the desired mechanical characteristics. We have acquired the right to use the patented genetic sequences and genetic engineering technology developed in two university laboratories.Our technology builds upon the unique advantages of the discoveries made within the university system.The university technology, in collaboration with our own concepts and leadership, form the foundations of our research and product development. We are working to use this genetic engineering technology to create recombinant protein based polymers.Management is committed to steering the research toward the development of commercial production of spider silks, spider silks analogs and new polymers composed of recombinant proteins. The goal is to create recombinant fibers for use in the technical textiles market. The Company The inventor of this technology concept, Kim Thompson, is the founder of Kraig Biocraft Laboratories, Inc. Certain patented genetic tools, methods, and proprietary gene sequences invented and discovered by university researchers are pivotal in our work.We have negotiated and obtained certain exclusive proprietary rights to use the universities’ intellectual property for our product development and commercialization. 1 The company has entered into a intellectual property and collaborative research agreement with the University of Notre Dame, whereby the genetic work is being conducted in concert with the University and within the University’s laboratories.The company has also entered into an intellectual property and sponsored research agreement with the University of Wyoming.Pursuant to these two agreements, the company anticipates that the genetic work will be performed primarily or exclusively within university controlled genetic laboratories.Also pursuant to these agreements, we have ongoing financial commitments to both universities in connection with the collaborative and sponsored scientific and genetic research.We areperforming our research in cooperation and collaboration with researchers within the two university systems.At the present time, wedo not operate any laboratories, all laboratories are owned and operated by the universities. We arein the research and development stage.Wecurrently have no developed products and does not produce any revenue from the sale of products.Management anticipates that we will remain in the research and development stage for the next two to three years at a minimum. Employees We currently have no employees other than Kim Thompson, our sole officer and director. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 2.DESCRIPTION OF PROPERTY. Kraig Biocraft Laboratories, Inc.was incorporated in April 2006 in Wyoming. Our business office is located at 120 N. Washington Square, Suite 805, Lansing, Michigan 48950. ITEM 3.LEGAL PROCEEDINGS. To the best of our knowledge, there are no known or pending litigation proceedings against us ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock has traded on the OTC Bulletin Board system under the symbol “KBLB” since February 20, 2008. The following table sets forth the high and low trade information for our common stock for each quarter since we began trading on February 20, 2008. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter ended Low Price High Price June 30, 2008 $
